Exhibit 10.1 CREDIT AGREEMENT dated as of March 3, 2017 among MEETME, INC. The Lenders Party Hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent JPMORGAN CHASE BANK, N.A., as Sole Bookrunner and Sole Lead Arranger TABLE OF CONTENTS Page Article I Definitions 6 Section 1.01. Defined Terms 6 Section 1.02. Classification of Loans and Borrowings 31 Section 1.03. Terms Generally 31 Section 1.04. Accounting Terms; GAAP 32 Article II The Credits 32 Section 2.01. Revolving Commitments 32 Section 2.02. Loans and Borrowings 33 Section 2.03. Requests for Borrowings 33 Section 2.04. [Section Intentionally Omitted] 33 Section 2.05. [Section Intentionally Omitted] 34 Section 2.06. Letters of Credit 34 Section 2.07. Funding of Borrowings 34 Section 2.08. Interest Elections 38 Section 2.09. Termination and Reduction of Commitments 39 Section 2.10. Repayment and Amortization of Loans; Evidence of Debt 40 Section 2.11. Prepayment of Loans 41 Section 2.12. Fees 42 Section 2.13. Interest 43 Section 2.14. Alternate Rate of Interest 44 Section 2.15. Increased Costs 45 Section 2.16. Break Funding Payments 45 Section 2.17. Taxes 46 Section 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs 47 Section 2.19. Mitigation Obligations; Replacement of Lenders 50 Section 2.20. Defaulting Lenders 52 Section 2.21. Returned Payments 53 Section 2.22. Banking Services and Swap Agreements 55 Article III Representations and Warranties 55 Section 3.01. Organization; Powers 55 Section 3.02. Authorization; Enforceability 55 Section 3.03. Governmental Approvals; No Conflicts 55 i Section 3.04. Financial Condition; No Material Adverse Change 56 Section 3.05. Properties, etc 56 Section 3.06. Litigation and Environmental Matters 56 Section 3.07. Compliance with Laws and Agreements; No Default 57 Section 3.08. Investment Company Status 57 Section 3.09. Taxes 57 Section 3.10. ERISA 57 Section 3.11. Disclosure 57 Section 3.12. Material Agreements 57 Section 3.13. Solvency 57 Section 3.14. Insurance 58 Section 3.15. Capitalization and Subsidiaries 58 Section 3.16. Security Interest in Collateral 58 Section 3.17. Employment Matters 58 Section 3.18. Federal Reserve Regulations 58 Section 3.19. Use of Proceeds 58 Section 3.20. No Burdensome Restrictions 58 Section 3.21. Anti-Corruption Laws and Sanctions 59 Article IV Conditions 59 Section 4.01. Effective Date 59 Section 4.02. Each Credit Event 62 Article V Affirmative Covenants 62 Section 5.01. Financial Statements; Borrowing Base and Other Information 63 Section 5.02. Notices of Material Events 64 Section 5.03. Existence; Conduct of Business 65 Section 5.04. Payment of Obligations 65 Section 5.05. Maintenance of Properties 65 Section 5.06. Books and Records; Inspection Rights 66 Section 5.07. Compliance with Laws and Material Contractual Obligations 66 Section 5.08. Use of Proceeds 66 Section 5.09. Accuracy of Information 66 Section 5.10. Insurance 66 Section 5.11. [Intentionally Omitted] 67 Section 5.12. Casualty and Condemnation 67 Section 5.13. Depository Banks 67 ii Section 5.14. Additional Collateral; Further Assurances 67 Article VI Negative Covenants 68 Section 6.01. Indebtedness 68 Section 6.02. Liens 69 Section 6.03. Fundamental Changes 71 Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions 71 Section 6.05. Asset Sales 72 Section 6.06. Sale and Leaseback Transactions 73 Section 6.07. Swap Agreements 73 Section 6.08. Restricted Payments; Certain Payments of Indebtedness 73 Section 6.09. Transactions with Affiliates 74 Section 6.10. Restrictive Agreements 74 Section 6.11. Amendment of Material Documents 74 Section 6.12. Financial Covenants 75 Article VII Events of Default 75 Article VIII The Administrative Agent 78 Section 8.01. Appointment 78 Section 8.02. Rights as a Lender 78 Section 8.03. Duties and Obligations 78 Section 8.04. Reliance 79 Section 8.05. Actions through Sub-Agents 79 Section 8.06. Resignation 79 Section 8.07. Non-Reliance 80 Section 8.08. [Intentionally Omitted] 81 Section 8.09. Not Partners or Co-Venturers; Administrative Agent as Representative of the Secured Parties 81 Section 8.10. Credit Bidding 81 Article IX Miscellaneous 82 Section 9.01. Notices 82 Section 9.02. Waivers; Amendments 84 Section 9.03. Expenses; Indemnity; Damage Waiver 86 Section 9.04. Successors and Assigns 88 Section 9.05. Survival 91 Section 9.06. Counterparts; Integration; Effectiveness; Electronic Execution 92 Section 9.07. Severability 92 iii Section 9.08. Right of Setoff 92 Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process 93 Section 9.10. WAIVER OF JURY TRIAL 93 Section 9.11. Headings 93 Section 9.12. Confidentiality 94 Section 9.13. Several Obligations; Nonreliance; Violation of Law 94 Section 9.14. USA PATRIOT Act 95 Section 9.15. Disclosure 95 Section 9.16. Appointment for Perfection 95 Section 9.17. Interest Rate Limitation 95 Section 9.18. Marketing Consent 95 Section 9.19. Acknowledgement and Consent to Bail-In of EEA Financial Institutions 95 Article X Loan Guaranty 96 Section 10.01. Guaranty 96 Section 10.02. Guaranty of Payment 96 Section 10.03. No Discharge or Diminishment of Loan Guaranty 96 Section 10.04. Defenses Waived 97 Section 10.05. Rights of Subrogation 97 Section 10.06. Reinstatement; Stay of Acceleration 98 Section 10.07. Information 98 Section 10.08. Termination 98 Section 10.09. Taxes 98 Section 10.10. Maximum Liability 98 Section 10.11. Contribution 99 Section 10.12. Liability Cumulative 99 Section 10.13. Keepwell iv SCHEDULES : Commitment Schedule Schedule 3.05 – Properties, etc. Schedule 3.06 – Disclosed Matters Schedule 3.14 – Insurance Schedule 3.15 – Capitalization and Subsidiaries Schedule 6.01 – Existing Indebtedness Schedule 6.02 – Existing Liens Schedule 6.04 – Existing Investments Schedule 6.10 – Existing Restrictions EXHIBITS : Exhibit A – Assignment and Assumption Exhibit B – Borrowing Request Exhibit C-1 – U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes) Exhibit C-2 – U.S. Tax Compliance Certificate (For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes) Exhibit C-3 – U.S. Tax Compliance Certificate (For Foreign Participants That Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit C-4 – U.S. Tax Compliance Certificate (For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit X – Borrowing Base Certificate Exhibit D – Compliance Certificate Exhibit E – Joinder Agreement v CREDIT AGREEMENT dated as of March 3, 2017 (as it may be amended or modified from time to time, this “ Agreement ”), among MEETME, INC., a Delaware corporation, as Borrower, the other Loan Parties party hereto, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent. The parties hereto agree as follows: ARTICLEI Definitions SECTION 1.01.
